
	
		I
		112th CONGRESS
		2d Session
		H. R. 5203
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain woven
		  fiberglass window shade material with acrylic coating.
	
	
		1.Certain woven fiberglass
			 window shade material with acrylic coating
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Window shade material composed of either 53–59% woven
						fiberglass and 41–47% acrylic coating with 15 grams per square meter of cotton
						flocked backing with titanium compound powder, or 43–47% woven fiberglass and
						53–57% acrylic coating with 15 grams per square meter of cotton flocked backing
						with titanium compound powder (provided for in subheading
						3926.90.99)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
